DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 32-34, 36-39, and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,474,478 in view of Li (US 2009/0178459).
Current Application

21. A method for determining an end of life of a sensor, comprising:





determining a likelihood of recovery based on a plurality of risk factors associated with end of life symptoms of the sensor;

determining an end of life status of the sensor based on the determining the likelihood of recovery; and

wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor, and a duration of the noise arising in the signal from the sensor.


























37. A system for determining an end of life of a sensor, the system comprising sensor electronics configured to be operably connected to the sensor, the sensor electronics configured to:






determine a likelihood of recovery based on a plurality of risk factors associated with end of life symptoms of the sensor;

determine an end of life status of the sensor based on the determination of the likelihood of recovery; and 

provide an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor, and a duration of the noise arising in the signal from the sensor.




























22. The method of claim 21 wherein the plurality of risk factors further includes a rate of change of sensor sensitivity.
38. The system of claim 37 wherein the plurality of risk factors further includes a rate of change of sensor sensitivity. 











23. The method of claim 22 wherein determining the likelihood of recovery based on the plurality of risk factors comprises evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity, or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information.



32. The method of claim 21, wherein the output related to the end of life status is displayed on a user interface.
48. The system of claim 37, wherein the output related to the end of life status is displayed on a user interface/





33. The method of claim 21, wherein the output related to the end of life status comprises instructions to change the sensor.
49. The system of claim 37, wherein the output related to the end of life status comprises instructions to change the sensor.





34. The method of claim 21, wherein the output related to the end of life status comprises a data transmission.
50. The system of claim 37, wherein the output related to the end of life status comprises a data transmission.





36.  The method of claim 21, wherein the method is implemented on a computer having a processor and a memory coupled to said processor, wherein at least one of the determining the likelihood of recovery, the determining the end of life status, or the providing the output is performed using the processor.
51. The system of claim 37, wherein the sensor electronics comprise a processor, the processor comprising instructions stored in computer memory, wherein the instructions, when executed by the processor, cause the sensor electronics to 


1.  A method for determining an end of life of a continuous analyte sensor, comprising: 
evaluating a plurality of risk factors associated with end of life symptoms of a sensor;  
translating outputs of the plurality of risk factor evaluations to end of life risk factor values;  

determining a likelihood of recovery based on the end of life risk factor values; 


determining an end of life status of the sensor based on the likelihood of recovery; and 



4.  The method of claim 1, wherein the plurality of risk factors comprises end of life noise, and wherein evaluating end of life noise comprises 
evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms. 
 
While US 9,474,478 does not expressly claim, Li discloses wherein a risk factor includes a change in magnitude of sensor sensitivity (see paragraphs 0966, 0972, 1006-1007, 1062, and 1105: based on evaluating magnitude of a change in sensitivity, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor, alerts comprise a visual, auditory, or tactile output).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,474,478 with the teachings of Li, i.e. analyzing sensor sensitivity when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor.

15.  A system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably 
connected to a continuous analyte sensor, the sensor electronics configured to: 
evaluate a plurality of risk factors associated with end of life symptoms of a sensor;  
translate outputs of the plurality of risk factor evaluations to end of life risk factor values;  

determine a likelihood of recovery based on the 
end of life risk factor values;  


determine an end of life status of the sensor based on the likelihood of recovery;  and 


provide an output related to the end of life status of the sensor. 
18.  The system of claim 15, wherein the plurality of risk factors comprises end of life noise, and wherein evaluating end of life noise comprises 


While US 9,474,478 does not expressly claim, Li discloses wherein a risk factor includes a change in magnitude of sensor sensitivity (see paragraphs 0966, 0972, 1006-1007, 1062, and 1105: based on evaluating magnitude of a change in sensitivity, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor, alerts comprise a visual, auditory, or tactile output).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,474,478 with the teachings of Li, i.e. analyzing sensor sensitivity when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor.


While US 9,474,478 does not expressly claim, Li discloses wherein the plurality of risk factors further includes a rate of change of sensor sensitivity (see paragraphs 0917, 0970-0971, 0974, and 0980: discusses measuring an amount of change in sensitivity over a particular time period, i.e. rate of change).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,474,478 with the teachings of Li, i.e. analyzing sensor sensitivity when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor. 

While US 9,474,478 does not expressly claim, Li discloses determining the likelihood of recovery based on the plurality of risk factors comprises evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity, or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information (see paragraphs 0965).



While US 9,474,478 does not expressly claim, Li discloses wherein the output related to the end of life status is displayed on a user interface (see paragraphs 0987 and 1006).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,474,478 with the teachings of Li, i.e. using a display to display the results, for the advantageous benefit of using a conventional means to display results to a user.

While US 9,474,478 does not expressly claim, Li discloses wherein the output related to the end of life status comprises instructions to change the sensor (see paragraph 1062).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,474,478 with the teachings of Li, i.e. providing instruction to change the sensor, for the advantageous benefit of replacing a bad sensor with an accurate sensor.

While US 9,474,478 does not expressly claim, Li discloses wherein the output related to the end of life status comprises a data transmission (see paragraph 0966, 0987, and 1006).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,474,478 with the teachings of Li, i.e. outputting the results, for the advantageous reporting the results to necessary systems/users.

While US 9,474,478 does not expressly claim, Li discloses wherein the method is implemented on a computer having a processor and a memory coupled to said processor, wherein at least one of the determining the likelihood of recovery, the determining the end of life status, or the providing the output is performed using the processor and wherein the sensor electronics comprise a processor, the processor comprising instructions stored in computer memory, wherein the instructions, when executed by the processor, cause the sensor electronics to perform the 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,474,478 with the teachings of Li, i.e. using conventional computational components, for the advantageous of using conventional/easily accessible parts for implementing the method/system calculations.  



Claims 21-23 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,211,092 in view of Schuster (US 6,741,919). 

Current Application

21. A method for determining an end of life of a sensor, comprising:

determining a likelihood of recovery based on a plurality of risk factors associated with end of life symptoms of the sensor;







determining an end of life status of the sensor based on the determining the likelihood of recovery; and

providing an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor, and a duration of the noise arising in the signal from the sensor.

































37. A system for determining an end of life of a sensor, the system comprising sensor electronics configured to be operably connected to the sensor, the sensor electronics configured to:


determine a likelihood of recovery based on a plurality of risk factors associated with end of life symptoms of the sensor;









determine an end of life status of the sensor based on the determination of the likelihood of recovery; and 

provide an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor, and a duration of the noise arising in the signal from the sensor.
































22. The method of claim 21 wherein the plurality of risk factors further includes a rate of change of sensor sensitivity.
38. The system of claim 37 wherein the plurality of risk factors further includes a rate of change of sensor sensitivity. 



23. The method of claim 22 wherein determining the likelihood of recovery based on the plurality of risk factors comprises evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity, or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information.
39. The system of claim 37 wherein the sensor electronics configured to determine the likelihood of recovery based on the plurality of risk factors comprises evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity, or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information. 


18.  A method for determining an end of life of a continuous analyte sensor, comprising: 

evaluating a plurality of risk factors associated with end of life symptoms of a sensor;  
24.  The method of claim 18, wherein the evaluating a plurality of risk factors comprises translating outputs of the plurality of risk factor evaluations to end of life risk factor values. 
25.  The method of claim 24, wherein translating an output of end of life risk factor values comprises determining a likelihood of recovery.

determining an end of life status of the sensor 
based on the evaluation of the plurality of risk factors;  and 

providing an output related to the end of life status of the sensor, wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use, a rate of change of 
sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units, wherein one of the at least two risk factors comprises a rate of change of sensor sensitivity and wherein sensor electronics are configured to evaluate a rate of change of sensor sensitivity by evaluating at least one of a direction of rate 
of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of 

While US 9,211,092 does not expressly claim a method of evaluating sensor failure wherein the plurality of risk factors includes a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor (see Abstract and column 4 lines 23-38: detecting impending failure of a sensor based on the noise component of a signal for a predetermined duration). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,211,092 with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor.

1.  A system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably connected to a continuous analyte sensor, the sensor electronics configured to: 

evaluate a plurality of risk factors associated with end of life symptoms of a sensor;  
7.  The system of claim 1, wherein the sensor electronics are configured to evaluate a plurality of risk factors by translating outputs of the plurality of risk factor evaluations to end of life risk factor values. 
8.  The system of claim 7, wherein the sensor electronics are configured to translate an output of end of life risk factor values by determining a likelihood of recovery.

determine an end of life status of the sensor based on the evaluation of the plurality of risk factors;  and 

provide an output related to the end of life status of the sensor, wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use a rate of change of sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values 
and sensor values in clinical units, wherein one of the at least two risk factors comprises a rate of change of sensor sensitivity, and wherein the 

sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity, or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information. 
 
While US 9,211,092 does not expressly claim a method of evaluating sensor failure wherein the plurality of risk factors includes a characterization of noise arising in a signal from the sensor and a duration of the noise arising in the signal from the sensor (see Abstract and column 4 lines 23-38: detecting impending failure of a sensor based on the noise component of a signal for a predetermined duration). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of US 9,211,092 with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor.

(see above as claims 1 and 18 cover the corresponding limitations)







(see above as claims 1 and 18 cover the corresponding limitations)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 27-40, and 43-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 21 contains the following limitations in question:
21. A method for determining an end of life of a sensor, comprising:
determining a likelihood of recovery based on a plurality of risk factors associated with end of life symptoms of the sensor;
determining an end of life status of the sensor based on the determining the likelihood of recovery; and

the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor, and a duration of the noise arising in the signal from the sensor.

Claim 37 contains the following limitations in question: 
37. A system for determining an end of life of a sensor, the system comprising sensor electronics configured to be operably connected to the sensor, the sensor electronics configured to:
determine a likelihood of recovery based on a plurality of risk factors associated with end of life symptoms of the sensor;
determine an end of life status of the sensor based on the determination of the likelihood of recovery; and 
provide an output related to the end of life status of the sensor, wherein the plurality of risk factors includes a change in magnitude of sensor sensitivity, a characterization of noise arising in a signal from the sensor, and a duration of the noise arising in the signal from the sensor.

Independent claims 21 and 37 have been amended to boarded the previously clamed continuous analyte sensor to a generic sensor. This change to a generic sensor now includes all types of sensors in the scope of the claimed invention, i.e. now includes new matter as it covers sensor not reasonably covered by the applicant’s written description. The scope now includes RMP sensors as disclosed in US 

MPEP 2163
Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, "Written Description" Requirement [R-5], II.   METHODOLOGY FOR DETERMINING ADEQUACY OF WRITTEN DESCRIPTION, A.-3.-(a)-ii) 
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Thus as best understood by the examiner, claims 21-24, 27-40, and 43-52 fail the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
This rejection can be easily overcome by claiming the details of the species embodiment of the invention which would limit the genus breadth of the claims to embodiments that are anticipated by the disclosed embodiment of the invention.

The examiner recommends for the applicant to amend the claimed invention to reflect the type of sensors discussed in the applicant’s specification, i.e. continuous analyte sensors or analyte sensors as they are the only category of sensors discussed in the applicant’s disclosure. 

Claims 22-24, 27-36, 38-40, and 43-52 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claims 21 or 37.

Response to Arguments
Applicant’s arguments, filed 5/18/2021, have been fully considered. 
Applicant argues that the amendments overcome the prior Claim Objections. The examiner agrees, the prior Claim Objections have been withdrawn. 
Applicant argues that the amendments overcome the prior 103 Claim Rejections. The examiner agrees, the prior 103 Claim Rejections have been withdrawn. 

	New 35 USC § 112 Claim Rejections have been raised to address the amendment that broaden the scope of the claimed invention to include every type of sensor every made, i.e. sensor not reasonable tied to the applicant’s disclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865